             Case 1:20-cv-00011-SAB Document 32 Filed 03/11/21 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                  EASTERN DISTRICT OF CALIFORNIA

8
     MARCOS ARELLANO,                )                   Case No.: 1:20-cv-00011-SAB (PC)
9                                    )
               Plaintiff,            )
10                                   )                   ORDER GRANTING DEFENDANT’S SECOND
          v.                                             MOTION TO MODIFY THE DISCOVERY AND
                                     )                   SCHEDULING ORDER
11                                   )
     CALIFORNIA DEPARTMENT
12                                   )                   (ECF No. 31)
     CORRECTIONS AND REHABILITATION, )
13                                   )
               Defendant.            )
14                                   )
15            Plaintiff Marcos Arellano is appearing pro se and in forma pauperis in this civil rights action
16   pursuant to 42 U.S.C. § 1983.
17            Currently before the Court is Defendant’s second motion to modify the discovery and
18   scheduling order, filed March 10, 2021.
19            Good cause having been presented, it is HEREBY ORDERED that Defendant is granted an
20   extension of time and leave to file a single motion for summary judgment as to Plaintiff’s failure to
21   exhaust administrative remedies as well as the merits of Plaintiff’s claim on or before August 19,
22   2021.
23
24   IT IS SO ORDERED.

25   Dated:     March 11, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                          1
